UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ROHAT RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 20-5913810 333-1399326 (State or other jurisdiction of incorporation or organization) (IRS Identification No.) (Commission File Number) Flat 165, Oi Ping House, Oi Tung Estate Aldrich Bay, Shaukeiwan, Hong Kong (Address of principal executive offices) 852-9349-0468 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined inRule 12b-2 of the Exchange Act). Yesx Noo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distributions of securities under a plan confirmed by a court. Yeso Noo N/Ao APPLICABLE TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class - Common Stock, 6,487,500 shares outstanding as of June 2, 2010. ROHAT RESOURCES, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1Financial Statements (Unaudited) Balance Sheets 3 Statements of Operations 4 Statements of Changes in Stockholders' Deficiency 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item 2Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3Quantitative and Qualitative Disclosures about Market Risk 18 Item 4T Controls and Procedures 18 PART II OTHER INFORMATION Item 1Legal Proceedings 19 Item 1A Risk Factors 19 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3Defaults Upon Senior Securities 19 Item 4Submission of Matters 19 Item 5Other Information 19 Item 6Exhibits 19 Signatures 20 2 PART I. FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS. ROHAT RESOURCES, INC. (An Exploration Stage Company) Balance Sheets (Unaudited) April 30, 2010 October 31, 2009 Assets Current assets Cash and cash equivalents $ - $ - Cash in escrow 68 68 Total current assets $ 68 $ 68 Liabilities and Stockholders' Deficiency Current liabilities Loan from director $ $ Accounts payable and accrued liabilities Total current liabilities $ $ Stockholders’ Deficiency Preferred stock $0.001 par value; 10,000,000 shares authorized; none issued - - Common stock $0.001 par value; 100,000,000 shares authorized; 6,487,500 shares issued and outstanding at both dates Additional paid-in-capital Deficit accumulated during exploration stage ) ) Total stockholders' deficiency ) ) $ 68 $ 68 See notes to financial statements 3 ROHAT RESOURCES, INC. (An Exploration Stage Company) Statements of Operations (Unaudited) For the Period Three Months Three months Six Months Six months August 25, 2006 ended ended ended ended (Inception) through April 30, 2010 April 30, 2009 April 30, 2010 April 30, 2009 April 30, 2010 Revenues $
